PCIJ_A_20_SerbianLoans_FRA_YUG_1929-07-12_ANX_01_NA_NA_FR.txt. 85 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

ANNEXE A L’ARRET N° 14

DOCUMENTS SOUMIS A LA COUR PAR LES PARTIES
AU COURS DE LA PROCEDURE

I. — PIÈCES TRANSMISES PAR L’AGENT DU GOUVERNEMENT FRANÇAIS :

A. — Annexes au Mémoire.

Procès-verbal de la Conférence tenue le 20 juin 1895 à Carlsbad.

Loi du 8/20 juillet 1895, sur la conversion de la dette publique par l’émis-
sion d’un nouvel emprunt (4 % 1895).

Prospectus de l'emprunt 1895.

Titre de l'emprunt 1895.

Mentions spéciales au titre de l'emprunt 1895 émis en Angleterre.
Loi du 26 juillet/8 août 1902, autorisant l’emprunt 1902.

Contrat intervenu le 23 août/5 septembre 1902 entre le Gouvernement:
serbe et divers établissements de crédit.

Prospectus de l'emprunt 1902.
Titre de l’emprunt 1902.

Contrat intervenu le 12 novembre 1906 entre le Gouvernement royal serbe
et les Banquess |

Loi du 14/27 décembre 1906.
Prospectus de l’emprunt 1906.
Titre de l'emprunt 1906.

Contrat passé le 9g octobre 1909 entre le Gouvernement royal serbe et les
Banques. -

Loi du 15/28 décembre 1909 autorisant l'emprunt 1909.
Prospectus de l’emprunt 1909.
Titre de l'emprunt 1909.

Contrat intervenu le 26 août/18 septembre 1913 entre le Gouvernement
royal serbe et les Banques.

Loi du 18/31 octobre 1913 autorisant l'emprunt 1913.
Prospectus de l'emprunt 1913.
Titre de l'emprunt 1913.
Extrait de la loi du 17 germinal an XI (28 mars 1803).
» » » » » 5 août 1914.
» » » » » x2 février 1916.
» » » » monétaire du 25 juin 1928.
» dun arrêt de la Cour de cassation, 17 mai 1927.
» > »  » » » d’appel de Paris, 16 avril 1926.

Extrait d’un arrét de la Cour d’appel de Nimes, 9 janvier 1928.

Extrait d’un arrêt de la Cour de cassation, 23 janvier 1924.
86 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

B. — Annexe au Contre-Mémoire.

Arrêt de la Cour d'appel de Paris (première Chambre), 15 février 19241

C. — Documents déposés au cours des plaidoiries.

Lettre de la Banque franco-serbe à l'Association nationale des Porteurs de
Valeurs mobilières à Paris (6 novembre 1928).

Déclaration de l'Administration autonome des Monopoles en Serbie (29 décem-
bre 1913/11 janvier 1914).

Lettre du ministre des Finances du Royaume de Serbie à la Banque franco-
serbe à Paris (28 décembre 1913/10 janvier 1914).

Prospectus de l'emprunt serbe 1895 (23 juillet 1897).

Compagnie des Agents de change de Paris. — Décision et avis de la
Chambre syndicale (28 mai Igot).

Lettre de M. Vouitch, ministre de Serbie en’ France, à M. Delcassé, ministre
des Affaires étrangères de France (16 novembre 1902).

Lettre de M. Spalaïkovitch, ministre du Royaume des Serbes, Croates et
Slovènes à Paris, à M. Briand, ministre des Affaires étrangères de France
(23 octobre 1927).

Convention consulaire et d’établissement entre la France et le Royaume des
Serbes, Croates et Slovènes (Paris, 30 janvier 1929 — extrait).

Cours officiels de la Bourse de Belgrade (29 octobre 1928).

Lettre du délégué des porteurs de fonds serbes au ministre des Finances
de France (25 juin 1918).

Lettre de M. A. Naville, président de la Société financière d'Orient, à
M. le professeur Basdevant (19 mai 1929).

Note de M. Poincaré à M. Spalaïkovitch (7 février 1927).

Liste des décisions de justice formant jurisprudence en France et validant
la clause or dans l’ordre international, etc.

Extraits de la Gazette du Palais:

I. Cour d'appel de Paris (première Chambre), 22 février 1924; affaire
Dumas c/ Grenouilleau.

II. Cour d’appel de Paris (première Chambre), 15 février 1924; affaire
Compagnie havraise péninsulaire c/ Compagnie du Canal de Suez.

III. Tribunal civil de la Seine (première Chambre), 29 octobre 1925;
affaire Association nationale des Porteurs de Valeurs mobilières c/ État de
Minas-Géraés.

Idem, 4 novembre 1925; affaire Regard et autres c/ Compagnie hellénique
d'électricité.

IV. Tribunal civil de la Seine (première Chambre), 24 février 1926; affaire
Thirion et autres c/ Société du Port du Rosario.

V. Cour de cassation (Chambre civile), 17 mai 1927; affaire Cons. Pélissier
du Besset c/ The Algiers Land and Warehouse Co. Ltd.

VI. Arrêt de la Cour d’appel de Nimes (audience solennelle), 9 janvier
1928; affaire Cons. Pélissier du Besset c/ The Algiers Land and Warehouse
Co. Ltd.

VII. Tribunal civil de la Seine (première Chambre), 25 mars 1925. — Con-
clusions de M. le substitut Frémicourt dans l'affaire Compagnie universelle
du Canal maritime de Suez c/ Marquise de Vaucouleurs.

Circulaire du Comptoir national d’Escompte de Paris (28 août 1895).

Bilan et Compte de pertes et profits, avec le Compte final du ministère des
Finances pour l'exercice 1926-1927, etc.
87 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

II, — PIÈCES TRANSMISES PAR L’AGENT DU GOUVERNEMENT SERBE-CROATE-
SLOVENE.

A. — Annexes au Mémoire.

x

Protocole de la Conférence tenue a Carlsbad, le 20 juin 1895.
Contrat fait à Paris, le 3/15 avril 1896. ‘

_Protocole de l’émission de Londres de 1.000.000 de livres sterling (25.000.000
de dinars), de ’emprunt 4 % s’élevant à 70.460.000 dinars, conclue à Paris
le 27 juin/g juillet 1897.

Contrat conclu à Paris, le 23 août/s septembre 1902. .

s

Contrat conclu à Genève le 12 novembre 1906, entre les Banques et le
Gouvernement royal serbe.

Contrat conclu à Paris, le 9 novembre 1909, entre les Banques et le Gou-
vernement royal serbe.

x

Contrat conclu à Belgrade le 26 août/8 septembre 1913.

Loi du 8 (20) juillet 1895 sur la conversion de la dette publique.

Loi du 26 juillet (8 août) 1902 sur l’emprunt d’État.

Loi du 14 décembre 1906 portant l’emprunt destiné 4 la construction de

x

voies ferrées et a l’acquisition de matériel militaire.

Loi du 15 décembre 1909 sur l’emprunt 44 % de 150.000.000 de francs
destiné à la construction de voies ferrées et à l’achèvement de l’armement.

Loi du 18 octobre 1913 sur l'emprunt 5 % de 250.000.000 de francs en or,
pour la liquidation des dépenses urgentes contractées pendant la guerre et
pour les besoins de l’État urgents.

B. — Annexes à la Réplique.

Première notice répandue en France en mai 1896 et relative à l’emprunt
de 1895.

. Bordereau de paiement des. coupons et reçu y afférant pour l'emprunt de
“1895. —

État des comptes du. Gouvernement serbe chez la Banque ottomane, rela-
tifs à l'emprunt de 1895, pour les échéances du 1er juillet 1011 et rer jan-
vier I9I2.

Extrait de compte délivré par la Banque ottomane, donnant, aux diffé-
rentes échéances, l’état des provisions fournies par l’État serbe pour le ser-
vice de l'emprunt de 1895.

Extraits de compte délivrés par la Société financière d'Orient, donnant
l’état détaillé, aux différentes échéances, des provisions fournies par l'État
serbe pour le service des emprunts 1902, 1906 et 1913.

Extrait de compte délivré par la Banque ottomane, donnant, aux diffé-
rentes échéances, l’état des provisions fournies par l'État serbe pour le ser-
vice de l’emprunt de 1909.

Correspondance relative au service des emprunts pendant la guerre.

Textes légaux relatifs au cours légal et au cours forcé (loi du 12 août
1870 et loi du 5 août 1914).

Arrêt de la Cour d'appel de Paris du 16 avril 1926; affaire de Neufville
c/ Office des Biens et Intérêts privés (Société Mumm).

Texte allemand du Protocole de Carlsbad (1895).
88 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

C. — Documents déposés au cours des plaidoiries.

Dépêche de M. Bouniols à la Légation serbe à Londres (14 juin 1916).

Dépêche de M. Bouniols à M. Levitch, à Londres (8 septembre 1916).

Idem (31 août 1916).

Idem (31 août 1916).

Idem (4 août 1916).

Note de M. Briand à M. Vesnitch, ministre de Serbie à Paris (24 juillet
1916). ;

Prospectus de l’emprunt 1913.

Prospectus allemand de 1909.

Bulletin de souscription allemand de 1909.

Extrait de l’œuvre de R.-J. Pothier (t. III, première Partie, p. 138).

Note de M. Bouniols 4 M. Levitch (non datée).

Extrait de Matter (Revue de Droit bancaire, 1925, p. 269).

Extrait du jugement du Tribunal de commerce de la Seine du 21 juillet
1926. .

Extrait du jugement du Tribunal civil de la Seine (première Chambre) du
rer avril 1925. |

Extrait du Répertoire pratique français Dalloz; Monnaie, n° 49.

Extrait du texte concernant l’Union latine.

Extrait de la loi française du 14/27 juillet 1866 (art. 9).

Extrait du jugement anglais : Chesterman’s Trust, 1923—2—Chancery
Division, 466, 1923, July 31.

Extrait de la déclaration de la Berliner Handelsgesellschaft du 16 juillet
1928.

Extrait de l'arrêt de la Cour de cassation française du 2 août 1926 (Gazette
du Palais, 1926, II, p. 650).

Extrait du cours de M. Bartin, pp. 536 et suiv.

Extrait des cours de M. Bartin, p. 517.

Extrait de: François Gény, Méthode d'interprétation et sources, t. II, n° 146.

Extrait du jugement du Tribunal civil de la Seine (premiére Chambre) du
6 avril 1927. |

Extrait de: Henri Capitant, Introduction à l'étude du Droit civil (4me
édition, Paris, 1923, p. 54).

Extrait du jugement du Tribunal civil de la Seine (premiére Chambre) du
11 décembre 1922.

Extrait de: Antoine Pillet, {Traité pratique de Droit international privé,
t. II, 1924.

Extrait de: Dionisio Anzilotti, Cours de Droit international privé, +. I,
PP. 53, 54, 55, 341 et 342 (éd. française).

Lettre de M. Briand à M. Poincaré (18 juin 1928).

Extrait de: F. Surville,. Cours de Droit international privé (7me éd., 1925).

Extrait de: Antoine Pillet, Traité pratique de Droit international privé, t. I,
Pp. 343. ‘
89 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES
Extrait de: « La clause payable en or », par B. Nogaro, Revue trimestrielle
de Droit civil, 1925, pp. 5 et suiv.
Extrait de: Aubry et Rau, Cours de Droit civil, t. IV, sme éd. (318).
Extrait de: M. Planiol, Traité élémentaire de Droit civil, t. IT, éd. 1912,
Pp. 145.
Notice sur la rente serbe 4 % unifiée de 1895.

Extrait de: Œuvres de R.-J. Pothier, éditées par Dupin Ainé, Bruxelles,
1830, t. II, pp. 198 et 190.

Note de la Bank of England (17 juillet 1916).
Idem (1er août 1916). |
Idem (3 octobre 1916).

Note de M. Cambon (19 août 1916).

Dépêche de M. Bouniols à M. le ministre de Serbie à Londres (25 septem-
bre 1916).

Idem (12 septembre 1916).
Idem (15 octobre 1916).

Notice autographiée de M. Bouniols, avec tableau du service de la dette
publique serbe.

Extrait du contrat et de l'obligation de l’emprunt serbe de 1922.
Traduction de l’article 28 de la loi serbe du 24 avril 1920 (édition serbe).

Loi serbe du 24 avril 1920 (édition serbe).

Extrait du jugement du Tribunal civil de la Seine du 13 novembre 1926
(Gazette du Palais, 28 novembre 1926. — Revue de Droit bancaire, 1927,
p. 169).

Tableaux des cours des papiers serbes à la Bourse de Paris, après la grande
guerre.

Note du ministère anglais du Trésor (20 septembre 1916).

Ouvrage relatif à la Law of Estoppel: Venire contra factum proprium, par
Erwin Riezlet, Leipzig, 1912.

‘ Budget d’État pour l'exercice 1928-1929.

Photographie du contrat intervenu entre l’État serbe et la Parr’s Bank au
sujet de l'émission à Londres d’une tranche de l’emprunt de 1895 (certifiée
conforme).

Photographie du prospectus relatif à ladite émission.
Photographie du bulletin de souscription.

Extrait du Traiié de Droit international privé, par André Weiss, 2me éd.
vol. IV, p. 397.
